DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/16/2021 has been entered. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 9 is rejected because it recites “the ratio” as “the second brightness information divided by the first brightness information”.  However, this is not supported in the specification.  The specification states that “a ratio between first brightness information 81 and second brightness information 82 is calculated by the control device 2” (Paragraph 0069 of instant specification).  This does not indicate that the ratio is a second brightness information divided by the first brightness information.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2008/0114245 to Randall et al. “Randall”, in view of U.S. Patent Application Publication No. 2009/0326377 to “Hirama”, and further in view of U.S. Patent Application Publication No. 2013/0113938 to Miyaki et al. “Miyaki”.
Regarding claims 1 and 8, Randall discloses an acoustic wave image generating apparatus (“device for conducting ultrasound interrogation”, Paragraph 0006) and control method (Paragraph 0006), comprising:
an acoustic wave probe (“probe”, Ref. 100; Paragraph 0038) in which a plurality of acoustic wave transducers (“transducer elements”, Fig. 3, Ref. 302-304; Paragraph 0073) are arranged in at least one direction (Fig. 3, “transducer elements 1-3 arranged linearly”);
a processor circuitry (“CPU controller”, Ref. 332; Paragraph 0056) performing processing for transmitting a plurality of acoustic waves (“transmitting ultrasound wave”, Paragraph 0092), which converge on a focusing position (“focal point”, Fig. 3; Paragraph 0077)), to a subject from the acoustic wave transducers to be driven while sequentially updating the acoustic wave transducers to be driven (“transmit transducer elements fire sequentially”, Paragraph 0097-98);
a digital scan converter (“pixelformer”, Ref. 322; Paragraph 0059) generating (“transforming raw image data received from the receive channels and the transmit events (e.g., from probe 100) into a pixel-based image format”, Paragraph 0059) a first acoustic wave image (“B-mode”, Paragraph 0082; “ultrasound image”, Paragraph 0083), which shows a brightness (“brightness”, Paragraph 0082) of a cross section of the subject (Paragraph 0045), from a plurality of acoustic wave echo signals that are output from the acoustic wave transducers due to the acoustic wave transducers receiving acoustic wave echoes at an observation target position (“target reflects the transmitted ultrasound wave back to transducers”, Paragraph 0078; Fig. 4) of the subject obtained based on the driving of the acoustic wave transducers by the processor circuitry (transmitting an acoustic transmit focusing wave with transducer elements Ref. 302-304, Paragraph 0073);
the processor circuitry further generates first brightness information indicating a brightness of the first acoustic wave image in a depth direction of the subject (Fig. 19).  [Examiner notes Randall discloses obtaining an image ROI with a set depth (20mm-40mm) in a depth direction of the subject (depth starts at the skin line and goes into the subject as illustrated in Fig. 19) (Paragraph 0293), wherein the image is B-mode imaging (Paragraph 0290).]
However, Randall does not disclose:  the processor circuitry further directly correcting, for the one of the plurality of acoustic wave echo signals having a positional deviation between the focusing position and the observation target position in the one direction, the positional deviation of the one direction according to positions of the acoustic wave transducers driven by the processor circuitry; and
wherein the processor circuitry generates second brightness information, which indicates a brightness in the depth direction of the subject, from a superposition signal obtained by superimposing the one of the plurality of acoustic wave echo signals for which the positional deviation of the one direction has been corrected by the processor circuitry and the one of the plurality of acoustic wave echo signals without the positional deviation of the one direction.
Hirama teaches an ultrasound system with a linear array of transducers on an ultrasound probe (Paragraphs 0045, 0047).  Hirama teaches where a group of a plurality of transducers converge on a focusing point (at a distance, Ft, Paragraph 0049) and the ultrasound system receive reflected echo signal not only from the focusing point but also an observing point (Px) (Paragraph 0044, 0049; Figs. 2-4).  Hirama teaches a method (“receiving method as shown in Figs 2 and 3) wherein the processor circuitry (“receiving delay correction circuit in the receiving phase compensation/summation unit”, Ref. 53, that is controlled by the system control unit, Fig. 1, Ref. 13; Paragraph 0046; system control unit 13 with a central processing unit, CPU, Paragraph 0073) further for directly correcting, for the one of the plurality of acoustic wave echo signal having a positional deviation between the focusing position (“focusing point” at distance Ft, Figs. 2 and 3) and the observation target position (“observing point” at point Px, Figs. 2 and 3) in the one direction (“the receiving delay correction circuit gives delay times for correcting the reception delays occurring due to the differences of propagated distances from the observing point Px to each of the transducers in the receiving transducer groups”, Paragraph 0054; “the receiving phase compensation for focusing and summation and the transmitting wave-front compensation and summation are performed based on the propagated distance Dx from the hypothetical point sound source Ft to the observing point Px, and also each of propagated distances from the observing point PX to each of the transducers in the plurality of receiving transducer group”, Paragraph 0065), the positional deviation of the one direction according to positions of the acoustic wave transducers driven by the processor circuitry.
More specifically, Hirama teaches correcting or compensating (Paragraphs 0054, 0065) for the reception delay differences when ultrasound echoes reflected from the observing point, that is not the focusing point are received by a receiving transducer group (Paragraph 0044).  Hirama teaches the correction is based on a distance Dx between the focusing point and the observing point, and also the distance between the observing point of each of the transducers in the receiving group.  As seen in Figs. 2 and 3, by taking into account the propagation distance between the focusing point, Ft, and the observing point, Px, through the distance Dx, this takes into account the difference in distance in not only the elevation, y, direction, but also the difference in azimuth, x, direction, which reads on “the positional deviation of the one direction according to positions of the acoustic wave transducers driven by the processor circuitry” using Pythagorean theorem.  By also basing the correction on the distance between the observing point and each one of the receiving transducer element, this would further account for differences or deviations in both the elevation and azimuth direction, since the distance between the observing point Px, and a respective receiving transducer element would represent a diagonal (using Pythagorean theorem) which takes into account the distance between Px and the transducer element in both the azimuth and elevation direction (except for in a case where the respective transducer is directly across from the observing point Px in the elevation direction, and therefore there would be no azimuth position difference).  This is similar to what is disclosed in the instant application where the instant specification discloses that the positional deviation in one direction is a deviation between the focusing position 41 and the observation target position 42 in one direction (Paragraph 0043), and a combination of a first correction and the second correction is positional deviation correction (Paragraph 0043), where the first correction is correcting a time based on the propagation distance difference between the focus and the observation point in a direction perpendicular to the transducer arrangement direction (which would correlate to the elevation direction of Hirama), and the second correction is correcting based on a distance between the position of the focus and the observation point in a direction parallel to the transducer arrangement direction (which would correlate to the azimuth direction of Hirama), (See Fig. 3 of instant application).
Hirama further teaches wherein the processor circuitry (system control unit 13 with a central processing unit, CPU, Paragraph 0073) generates second brightness information (“generate ultrasound image data based on the phases compensated and summed receiving signals”, Paragraph 0021; “generates B-mode image signals”, Paragraph 0057), which indicates a brightness in the depth direction of the subject (“generates B-mode image signals”, Paragraph 0057, wherein the image is formed from reception signals along a depth direction, Paragraphs 0067, 0087-88) [Examiner notes that by generating a B-mode image from reception signals along a depth direction, this would infer that the B-mode image indicates a brightness in the depth direction of the subject, since B-mode images inherently contains brightness information, as discussed in the section above regarding Randall, Paragraph 0082],  from a superposition signal obtained by superimposing the one of the plurality of acoustic wave echo signals for which the positional deviation of the one direction has been corrected by the processor circuitry and the one of the plurality of acoustic wave echo signals without the positional deviation of the one direction (Paragraphs 0068-70, 0080-0086; See Fig. 5, and explanation in the next paragraph). 
Hirama teaches the accumulation unit 63 compounds the phase delays corrected receiving signals in the transmission delay correction unit 62 by summation (Paragraph 0070).  Hirama teaches in an example as seen in Fig. 5, transmitting ultrasound using three successive transducer groups (TG1, comprising transducers E1-E3; TG2, comprising transducers E2-E4; TG3, comprising transducers E3-E5) and receiving the reflected wave using transducers E1-E5 (Paragraph 0080) from an observing point Px (Paragraph 0080).  As can be seen, in Fig. 5, transducer group TG1 has a focus point at Ft1, transducer group TG2 has a focus point at Ft2, and transducer group TG3 has a focus point at Ft3.  Each transducer group also generates a reflected signal or “echo ultrasound wave-front, Wr” (Paragraph 0080), wherein the reception signals have relative transmission delays due to the differences of propagation distances from each of the transmission focusing points Ft1-Ft3 to the observing point Px (Paragraph 0085).  The transmission delays are corrected (as discussed above) and the summation unit accumulates the corrected reception signals (Paragraph 0070, 0086).  Additionally, as seen in Fig. 5, correction of the echo ultrasound wave-front for transducer groups TG1 and TG3 would require a correction of the positional deviation of the one direction since the focusing points Ft1 and Ft3 are not in line with the observing point Px, and therefore, the propagation distance (Dx) as discussed above, would have to be taken into account, which would further take into account a correction distance “in the one direction”.  Further, as seen in Fig. 5, correction of the echo ultrasound wave-front for transducer group TG2 would not include a correction for the position deviation of the one direction, since the focus point Ft2 is in line with the observing point Px.  Therefore, the accumulation of the corrected echo signals for transducer groups TG1-TG3 would read on a superposition signal obtained by superimposing the one of the plurality of acoustic wave echo signals for which the positional deviation of the one direction has been corrected by the processor circuitry and the one of the plurality of acoustic wave echo signals without the positional deviation of the one direction.  This is similar to what is disclosed in the instant specification since corrected ultrasound echo signal groups g61, g62, g64, and g65 are superimposed (which is interpreted as combined/accumulated) with ultrasound echo signal group g53 without position deviation, and the signals are added up (Specification, Paragraph 0051).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Randall's invention wherein the processor circuity is further used for directly correcting, for the one of the plurality of acoustic wave echo signals having a positional deviation between the focusing position and the observation target position in the one direction, the positional deviation of the one direction according to positions of the acoustic wave transducers driven by the processor circuitry and the processor circuitry generates second brightness information, which indicates a brightness in the depth direction of the subject, from a superposition signal obtained by superimposing the one of the plurality of acoustic wave echo signals for which the positional deviation of the one direction has been corrected by the processor circuitry and the one of the plurality of acoustic wave echo signals without the positional deviation of the one direction, as taught by Hirama, in order to perform a dynamic focusing method (Hirama, Paragraph 0007) in calculating the delay time (Hirama, Paragraph 0006)  so that the generated B-mode image  has high spatial resolution, a high contrast resolution, and good signal-to-nose ratio (Hirama, Paragraph 0073).  
However, the modifications of Randall and Hirama do not disclose the processor circuitry correcting a brightness of the first acoustic wave image generated by the digital scan converter using a correction coefficient based on the generated first brightness information and the generated second brightness information resulting in the first acoustic wave image having a fixed brightness.  
Miyaki teaches using a correction coefficient based on first brightness information and second brightness information (ratio between the first and second spectrum intensity, Abstract) resulting in an image having a fixed brightness (Paragraph 0095, specifically performing the correction results in an image having uniform brightness on an entire screen).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Randall and Hirama, wherein a correction coefficient based on first brightness information and second brightness information is used, resulting in an image having a fixed brightness, as taught by Miyaki, in order to suppress an image from being darkened and obtain an image having uniform brightness (Miyaki, Paragraph 0095) so that all the features of an image can be observed.
Regarding claim 2, the modifications of Randall, Hirama, and Miyaki disclose all the features of claim 1 above.
Miyaki further teaches wherein the processor circuitry comprises a correction coefficient calculation device (attenuation correcting unit 432, Paragraph 0094) and applies the correction (Paragraph 0095) to the generated first acoustic wave image (B-mode image data, 0089) for correcting the brightness (“obtain an image having uniform brightness on an entire screen”, Paragraph 0095).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Randall, Hirama, and Miyaki wherein the processor circuitry comprises a correction coefficient calculation device for correcting the brightness of the first acoustic wave image, based on the first brightness information and the second brightness information, as further taught by Miyaki, in order to obtain an image having a uniform brightness on an entire screen (Miyaki, Paragraph 0095).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Randall, Hirama, and Miyaki, wherein a ratio between the first brightness information and second bright information is calculated for each depth for correcting the brightness of the image, as further taught by Miyaki, in order to limit the influence of attenuation in a region having a large reception depth (Miyaki, Paragraph 0095).
Regarding claim 3, the modifications of Randall, Hirama, and Miyaki disclose all the features of claim 1 above.
Randall discloses using all the transducers are driven in a case where the first acoustic wave image is generated by the digital scan converter (all transducers are used at once, see Fig. 3; Paragraph 0073, specifically a pulse generator 301 provides a signal to all the transducers for transmitting an acoustic transmit focusing wave; wherein the transmitted acoustic focusing wave is reflected from a target, and received to generate a B-mode image, Paragraph 0082, wherein the image generation is carried out by the pixel former, as described in Paragraph 0059, “Pixelformer 322 may be any combination of hardware and/or software that is capable of transforming raw image data received from the receive channels and the transmit events (e.g., from probe 100) into a pixel-based image format”).
However, Randall does not disclose using a different number of acoustic wave transducers driven in a case where correction of positional deviation is performed by the processor circuitry.
Hirama teaches using a subgroup of acoustic wave transducers driven in a case where correction of positional deviation is performed by the processor circuitry.  As seen in Figs. 2 and 3, Hirama teaches a correction of wave fronts of transmission ultrasounds emitted from the transmitting transducer group TG1 based on the drive signals supplied form the drive signal generation unit 22 (Paragraph 0064), wherein the correction is based on a distance Dx between the focusing point, Ft, and the observing point, Px (See also Paragraphs 0054, 0065).  Additionally, as seen in Figs. 2 and 3, transmitting transducer group TG1 consists only of a subgroup of the total number of transducers, wherein the subgroup is less than the total number of transducers.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Randall, Hirama, and Miyaki, wherein the apparatus only uses a subgroup of acoustic wave transducers, wherein the subgroup is less than the total number of transducers, in a case where correction of positional deviation is performed by the processor circuitry, as further taught by Hirama, in order to generate transmission beams that have a substantially uniform thin width along an elevation direction of an object in high accuracy and high sensitivity to generate and display excellent image data of high spatial resolution and high contrast resolution in a high signal to noise (S/N) ratio without reducing time resolution (frame rate) of the image data (Hirama, Paragraph 0044).
Therefore, in the combination of Randall, Hirama, and Miyaki, all the transducers would be driven in generating the first acoustic wave image, as disclosed by Randall, and only a subgroup of transducers (less than the total number of transducers) would be driven in a case where correction of positional deviation is performed by the processor circuitry, in view of Hirama.   
Regarding claim 4, the modifications of Randall, Hirama, and Miyaki disclose all the features of claim 1 above.
As disclosed in the claim 1 rejection above, Hirama teaches the accumulation unit 63 compounds the phase delays corrected receiving signals in the transmission delay correction unit 62 by summation (Paragraph 0070).  Hirama teaches in an example as seen in Fig. 5, transmitting ultrasound using three successive transducer groups (TG1, comprising transducers E1-E3; TG2, comprising transducers E2-E4; TG3, comprising transducers E3-E5) and receiving the reflected wave using transducers E1-E5 (Paragraph 0080) from an observing point Px (Paragraph 0080).  As can be seen, in Fig. 5, transducer group TG1 has a focus point at Ft1, transducer group TG2 has a focus point at Ft2, and transducer group TG3 has a focus point at Ft3.  Each transducer group also generates a reflected signal or “echo ultrasound wave-front, Wr” (Paragraph 0080), wherein the reception signals have relative transmission delays due to the differences of propagation distances from each of the transmission focusing points Ft1-Ft3 to the observing point Px (Paragraph 0085).  The transmission delays are corrected based on a distance Dx (Paragraph 0065) and the summation unit accumulates the corrected reception signals (Paragraph 0070, 0086).  Additionally, as seen in Fig. 5, correction of the echo ultrasound wave-front for transducer groups TG1 and TG3 would require a correction of the positional deviation of the one direction since the focusing points Ft1 and Ft3 are not in line with the observing point Px, and therefore, the propagation distance (Dx) as discussed above, would have to be taken into account, which would further take into account a correction distance “in the one direction”.  Further, as seen in Fig. 5, correction of the echo ultrasound wave-front for transducer group TG2 would not include a correction for the position deviation of the one direction, since the focus point Ft2 is in line with the observing point Px.  Therefore the accumulation of the corrected echo signals for transducer groups TG1-TG3 would read on a superposition signal obtained by superimposing the one of the plurality of acoustic wave echo signals for which the positional deviation of the one direction has been corrected by the processor circuitry and the one of the plurality of acoustic wave echo signals without the positional deviation of the one direction.  This is similar to what is disclosed in the instant specification since corrected ultrasound echo signal groups g61, g62, g64, and g65 are superimposed (which is interpreted as combined/accumulated) with ultrasound echo signal group g53 without position deviation, and the signals are added up (Specification, Paragraph 0051).  
Further, the accumulation of the corrected echo signals for transducer groups TG1-TG3 is performed on all the groups of transmitting transducer, by successively shifting along the arrayed direction of the transducers (Paragraph 0088).  This would read on wherein the positional deviation correction of the digital scan converter and superposition of the acoustic wave echo signal for which the positional deviation has been corrected and the acoustic wave echo signal without the positional deviation are performed every one or more of the ultrasound transducers in the one direction. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Randall, Hirama, and Miyaki, wherein the positional deviation correction of the digital scan converter and superposition of the acoustic wave echo signal for which the positional deviation has been corrected and the acoustic wave echo signal without the positional deviation are performed every one or more of the ultrasound transducers in the one direction, as further taught by Hirama, in order to acquire ultrasound images having excellent spatial resolution, contrast resolution, and S/N ratio (Hirama, Paragraph 0088).      
Regarding claims 9, the modifications of Randall, Hirama, and Miyaki discloses all the features of claim 1 above.
Miyaki further discloses wherein the processor circuitry calculates a ratio between the first brightness information and the second brightness information (Abstract, specifically ratio between the first and second spectrum intensity), for correcting the brightness (Paragraph 0095).  The correction is for each depth since the reception depth is taken into account in the correction (See Paragraph 0094).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Randall, Hirama, and Miyaki, wherein a ratio between the first brightness information and second bright information is calculated for each depth for correcting the brightness of the image, as further taught by Miyaki, in order to limit the influence of attenuation in a region having a large reception depth (Miyaki, Paragraph 0095).
Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Randall as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2011/0237950 to “Meng”.
Regarding claim 5, the modifications of Randall, Hirama, and Miyaki disclose all the features of claim 1. 
As disclosed in the claim 1 rejection above, Hirama teaches at least some of the acoustic wave echo signals for which the positional deviation has been corrected and the acoustic wave echo signals without positional deviation are superimposed.
However, the modification of Randall, Hirama, and Miyaki do not disclose wherein the acoustic wave echo signals are superimposed after being weighted.  
Meng teaches wherein the acoustic wave echo signals are superimposed after being weighted (Paragraph 0065, Figs. 4 and 5).  Meng teaches a calculating delays for an echo signal using a delay calculation unit and then the echo signal is read out based on the delay calculations and transmitted to a weighting unit for processing (Paragraph 0065).  After processing, four outputs of each channel are respectively transmitted to the summing units, where “The delayed signal i-1 represents the first beam of the ith channel, while the delayed signal i-2 represents the second beam of the ith channel, the rest may be deduced by analogy. The first beams of all channels are superposed to generate the first combined beam. Similarly, the second beams of all channels are superposed to generate the second combined beam. The rest may be deduced by analogy” (Paragraph 0065).  This reads on superimposing the acoustic wave echo signals after being weighted.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Randall, Hirama, and Miyaki, wherein the acoustic wave echo signals are superimposed after being weighted, as taught by Meng, in order to perform fine delay and apodization processing for the echo signals (Meng, Paragraph 0065).  Additionally, such apodization processing is a simple substitution of one known element for another to obtain predictable results (MPEP 2143) since Hirama teaches performing apodization to reduce side lobes of the transmission beams generated by the transmitting wave-front compensation and summation (Hirama, Paragraph 0070), Hirama’s apodization could be substituted with the apodization using weighting by the weighting unit of Meng.  
Regarding claim 7, the modifications of Randall, Hirama, and Miyaki disclose all the features of claim 1 above.
Randall teaches wherein the ultrasound system can have multiple ultrasound probes (Paragraph 0160, 0161), which would read on a second acoustic wave image generation device.
However, the modifications of Randall, Hirama, and Miyaki do not disclose wherein the second acoustic wave image generation device for generating a second acoustic wave image showing a brightness of the subject from the superposition signal.
Meng teaches wherein the second acoustic wave image generation device for generating a second acoustic wave image showing a brightness of the subject from the superposition signal (Paragraph 0001, 0016, 0084-85).  Meng teaches a B-mode ultrasound system (Paragraph 0084), wherein the system can have a convex array probe, linear array probe, and phased array probe (Paragraph 0001, 0016, 0085).  Meng teaches generating an acoustic wave image (“image data”, Paragraph 0084) showing a brightness (inherent that the image from a B-mode system would be a B-mode image with brightness information) of the subject from the superposition signal (“delayed beam data are superposed in pipeline manner in the summing unit…the digital scan converter converts the scan line data into the raster data…transmitted to image buffer storage…the image data is read and displayed, Paragraph 0084).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Randall, Hirama, and Miyaki wherein the second acoustic wave image generation device for generates an acoustic wave image showing a brightness of the subject from the superposition signal, as taught by Meng, in order to allow the ultrasound system to form the acoustic image showing brightness information from the superposition signal using ultrasound probe with a different transducer configuration such as a convex array, linear array, or phased array.
Therefore, in the system as described by Randall, Hirama, and Miyaki, wherein the second acoustic wave image would be generated by a second acoustic device, such as a ultrasound probe, with a convex array, linear array, or phased array, as taught by Meng, wherein the acoustic wave image shows a brightness of the subject from the superposition signal.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Randall as applied to claim 2 above, and further in view of U.S. Patent Application Publication No. 2016/0174938 to “Takano”.
Regarding claim 6, the modifications of Randall, Hirama, and Miyaki disclose all the features of claim 2, including a correction coefficient calculation device that calculates a correction coefficient.  
However, the modifications of Randall, Hirama, and Miyaki do not disclose calculating a correction coefficient based on a brightness of a portion corresponding to the focusing position in the first acoustic wave image.  
Takano teaches calculating a correction coefficient (“corrected delay amount”, Paragraph 0035), based on a brightness of a portion corresponding to the focusing position in the first acoustic wave image.  Takano calculates a corrected delay amount (Paragraph 0035), wherein the correction reads on a correction amount (“D”, “D1”, “D2”, Paragraphs 0041-42) that reads on a correction coefficient.  Further, Takano teaches wherein the correction amount takes into account distance between a transmission focus (Ref. 203) and a desired imaging point (see Fig. 4, Ref. 802).  When the imaging point is at a position remote from the ultrasonic element array compared with the transmission focus, the outward propagation time is obtained by adding the propagation time from the transmission focus to the imaging point to the propagation time from the transmission caliber center point to the transmission focus (Paragraph 0039).  This reads on the correction coefficient is based on a portion corresponding to the focusing position, in the first acoustic wave image generated.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Randall, Hirama, and Miyaki, to include calculating a correction coefficient, based on a brightness of a portion corresponding to the focusing position in the first acoustic wave image, as further taught by Takano, in order to implement a virtual sound source/aperture synthesis method to be able to calculated correction factors when trying to obtain points in a large area, when using convergence transmission (focused transmission) as the means to obtain the ultrasound echo data (Takano, Paragraph 0011).
Response to Arguments
Applicant’s arguments with respect to claims 1-9 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Milton Truong whose telephone number is (571)272-2158. The examiner can normally be reached 8:30 AM - 5:30 PM, MON-THUR; 8:30 AM - 4:30 PM, FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith M Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MT/Examiner, Art Unit 3793                                                                                                                                                                                                        

/RAJEEV P SIRIPURAPU/Primary Examiner, Art Unit 3793